Name: Commission Delegated Decision (EU) 2018/779 of 19 February 2018 on the applicable systems to assess and verify constancy of performance of metal-faced sandwich panels for structural use pursuant to Regulation (EU) No 305/2011 of the European Parliament and of the Council (Text with EEA relevance. )
 Type: Decision_DEL
 Subject Matter: technology and technical regulations;  consumption;  building and public works
 Date Published: 2018-05-29

 29.5.2018 EN Official Journal of the European Union L 131/23 COMMISSION DELEGATED DECISION (EU) 2018/779 of 19 February 2018 on the applicable systems to assess and verify constancy of performance of metal-faced sandwich panels for structural use pursuant to Regulation (EU) No 305/2011 of the European Parliament and of the Council (Text with EEA relevance) THE EUROPEAN COMMISSION, Having regard to the Treaty on the Functioning of the European Union, Having regard to Regulation (EU) No 305/2011 of the European Parliament and of the Council of 9 March 2011 laying down harmonised conditions for the marketing of construction products and repealing Council Directive 89/106/EEC (1), and in particular Article 28 and Article 60(h) thereof, Whereas: (1) An appropriate decision for assessment and verification of constancy of performance does not exist for metal-faced sandwich panels for structural use (sandwich panels). It is therefore necessary to establish which systems of assessment and verification of constancy of performance are applicable to the sandwich panels. (2) This Decision should only apply to products not within the scope of other corresponding acts of Union law. Thus, it should not apply to metal-faced sandwich panels not intended for structural use since they are already covered by Commission Decision 98/436/EC (2) and Commission Decision 98/437/EC (3), HAS ADOPTED THIS DECISION: Article 1 This Decision applies to metal-faced sandwich panels for structural use. Article 2 The sandwich panels referred to in Article 1 shall be assessed and verified for constancy of performance in relation to their essential characteristics in accordance with the systems specified in the Annex. Article 3 This Decision shall enter into force on the twentieth day following that of its publication in the Official Journal of the European Union. Done at Brussels, 19 February 2018. For the Commission The President Jean-Claude JUNCKER (1) OJ L 88, 4.4.2011, p. 5. (2) Commission Decision 98/436/EC of 22 June 1998 on the procedure for attesting the conformity of construction products pursuant to Article 20(2) of Council Directive 89/106/EEC as regards roof coverings, rooflights, roof windows and ancillary products (OJ L 194, 10.7.1998, p. 30). (3) Commission Decision 98/437/EC of 30 June 1998 on the procedure for attesting the conformity of construction products pursuant to Article 20(2) of Council Directive 89/106/EEC as regards internal and external wall and ceiling finishes (OJ L 194, 10.7.1998, p. 39). ANNEX SYSTEMS OF ASSESSMENT AND VERIFICATION OF CONSTANCY OF PERFORMANCE Table 1 For all essential characteristics related to Basic Requirement on Construction Works No 1 (Mechanical resistance and stability) Product and intended use Applicable system Metal-faced sandwich panels for structural use 2+ Table 2 For reaction to fire only For all products indicated in the first column of Table 1, the AVCP systems are determined, depending on their subfamilies, as follows: Product subfamilies Applicable system Products for which a clearly identifiable stage in their production process results in an improvement of their reaction to fire performance (e.g. by adding fire retardants or limiting of organic materials) 1 Products for which an applicable European legal base exists to classify their reaction to fire performance without testing 4 Products not belonging to the subfamilies indicated in rows 1 and 2 3 Table 3 For all other essential characteristics Product and intended use Applicable system Metal-faced sandwich panels for structural use 3